DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 9, 12 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 17-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi et al. (US Pub # 2006/0027481) in view of Jarosawski-Fioret (US Pat # 1,506,589) and Jaworski (US Pub # 2010/0051049).
In regards to claims 1 and 25, Gelardi et al. teaches a makeup system comprising:

a first carrier (3) having a top edge, a first side edge, and a second side edge opposed from the first side edge;
a second carrier (5) having a side edge, the first side edge of the first carrier being joined with the side edge of the second carrier with a living hinge (4) and joined in a manner to allow each of the first and second carriers to be folded together to a closed position (Figure 4), the first carrier being formed by a first planar panel having a first side with a planar surface (Figure 2 at bottom) and a second side with a planar surface (Figure 2 at top), the second carrier being formed by a second planar panel having a first side with a planar surface (Figure 2 at bottom) and a second side with a planar surface (Figure 2 at top), the first sides of said first and second panels forming exterior surfaces of the foldable assembly (see Figure 4), and the second sides of the first and second panels forming interior surfaces of the makeup system when the first and second carriers are folded in their closed positions (as viewable in Figure 2), and each of the planar surfaces of the second sides having a recess formed therein (104/106); 
the planar surface of the second side of the first panel surrounding the recess in the second side of the first panel, and the planar surface of the second side of the second panel surrounding the recess in the second side of the second panel (see Figure 2); and wherein in the closed position, the planar surfaces of adjacent panels contact one another (as viewable in closed assembly Figure 4) to thereby enclose each of the makeup pans against the adjacent panel to help protect the makeup in the makeup pans.
Gelardi et al. does not teach each planar part has a plurality of spaced apart recesses such that first and second makeup palettes are formed in the first and second panels respectively; and a third carrier having a lower edge joined with the top edge of the first carrier by a living hinge in a manner to allow the third carrier to be folded against the first carrier to a closed position between the first carrier and the second carrier, the third carrier being formed by a third panel having a first side with a planar 
However, Jaroslawski-Fioret teaches a makeup system comprising: a first carrier (10) having a top edge and a side edge (14); a second carrier (11) having a side edge (14), the side edge of the first carrier being joined with the side edge of the second carrier and joined in a manner to allow each of the first and second carriers to be folded together to a closed position (see lines in phantom at Figure 3); and a third carrier (20) having a lower edge joined with the top edge of the first carrier by a hinge in a manner to allow the third carrier to be folded against the first carrier to a closed position between the first carrier and the second carrier (see Figure 1), the third carrier being formed by a third panel having a first side with a planar surface and a second side with a planar surface, the first side of the third panel forming an exterior surface of the foldable assembly when the third carrier is unfolded (see Figure 2), and the first and second sides of the third panel forming interior surfaces of the foldable assembly when the first, second, and third carriers are folded together in their closed positions (see Figure 1), and when wherein each carrier has an outer perimeter forming a footprint, the footprints of the carriers being substantially equal wherein the perimeters of the carriers are generally aligned when the carriers are in 
With regards to the pans of cosmetic, Jaworski teaches providing multiple removable pans of cosmetic within a tray (Paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic of Gelardi et al. to be held in removable pans, as taught by Jaworski as such is a common means of providing cosmetic to a user.
Regarding claim 6, Gelardi et al. teaches the second side of the third panel includes a support for supporting an information sheet (as such is a flat surface, it is capable of supporting an information sheet).
Regarding claim 12, Gelardi et al. teaches each carrier is formed from a paper product panel with a coating, film or a cover (Paragraph 0007).
	Regarding claim 17, Gelardi et al. teaches the first and second panels having the same thickness wherein when opened, the planar surfaces of the second side of the first and second panels may have a generally coplanar arrangement (see Figure 1).
Regarding claims 18-21, Gelardi et al. teaches one of the first and second carriers includes a closure mechanism for securing the first and second carriers together when they are folded together in their closed positions; wherein the closure mechanism comprises a foldable strip forming a flap (108) mounted to the second side edge of the first carrier, and the foldable strip having a height generally equal to the thicknesses of the panels when in their closed positions (as noted by the receiving space for Jaroslawski-Fioret teaches a makeup system comprising: a first carrier (10); a second carrier (11) and a third carrier (20) the first, second, and third carriers are folded together to be secured in a closed positions (see Figure 1). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carriers of Gelardi et al. to contain the three panels, capable of being folded together and securing as taught by Jaroslawski-Fioret in order to provide more storage to the system.

Claims 2-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi et al. in view of Jaroslawski-Fioret and Jaworski, as applied to claim 6 above, in further view of Matsuura et al. (US Pub # 2018/0116367).
In regards to claims 2-3, 5 and 9, Gelardi et al. teaches the third carrier to form a support on its second side (as it forms a surface, it can support whatever is put on that surface); but does not teach providing a transparent sheet of material supporting an information sheet.
However, Matsuura et al. teaches providing a compact with a carrier that contains a mirror (18) located behind a mounted transparent (Paragraph 0047) sheet (20) that carries instructions to the user for use (Paragraph 0065). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the third carrier of Gelardi et al. to contain the transparent instructions support opposing a mirror of Matsuura et al. in order to provide the user with an additional separating means to prevent inadvertent smudging of product (Paragraph 0025 of Matsuura et al.)

Claims 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi et al. in view of Jaroslawski-Fioret, Jaworski, and Matsuura et al.

a foldable assembly comprising:
a first carrier (3) having a top edge, a first side edge, and a second side edge opposed from the first side edge;
a second carrier (5) having a side edge, the first side edge of the first carrier being joined with the side edge of the second carrier with a living hinge (4) and joined in a manner to allow each of the first and second carriers to be folded together to a closed position (Figure 4), the first carrier being formed by a first planar panel having a first side with a planar surface (Figure 2 at bottom) and a second side with a planar surface (Figure 2 at top), the second carrier being formed by a second planar panel having a first side with a planar surface (Figure 2 at bottom) and a second side with a planar surface (Figure 2 at top), the first sides of said first and second panels forming exterior surfaces of the foldable assembly (see Figure 4), and the second sides of the first and second panels forming interior surfaces of the makeup system when the first and second carriers are folded in their closed positions (as viewable in Figure 2), and each of the planar surfaces of the second sides having a recess formed therein (104/106); the planar surface of the second side of the first panel surrounding the recess in the second side of the first panel, and the planar surface of the second side of the second panel surrounding the recess in the second side of the second panel (see Figure 2); and wherein in the closed position, the planar surfaces of adjacent panels contact one another (as viewable in closed assembly Figure 4) to thereby enclose each of the makeup pans against the adjacent panel to help protect the makeup in the makeup pans; where the second side of the third panel includes a support for supporting an information sheet (as such is a flat surface, it is capable of supporting an information sheet).
Gelardi et al. does not teach each planar part has a plurality of spaced apart recesses such that first and second makeup palettes are formed in the first and second panels respectively; and a third carrier having a lower edge joined with the top edge of the first carrier by a living hinge in a manner to allow 
However, Jaroslawski-Fioret teaches a makeup system comprising: a first carrier (10) having a top edge and a side edge (14); a second carrier (11) having a side edge (14), the side edge of the first carrier being joined with the side edge of the second carrier and joined in a manner to allow each of the first and second carriers to be folded together to a closed position (see lines in phantom at Figure 3); and a third carrier (20) having a lower edge joined with the top edge of the first carrier by a hinge in a 
With regards to the pans of cosmetic, Jaworski teaches providing multiple removable pans of cosmetic within a tray (Paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic of Gelardi et al. to be held in removable pans, as taught by Jaworski as such is a common means of providing cosmetic to a user.
However, Matsuura et al. teaches providing a compact with a carrier that contains a mirror (18) located behind a mounted transparent (Paragraph 0047) sheet (20) that carries instructions to the user for use (Paragraph 0065). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the third carrier of Gelardi et al. to contain the transparent 

Regarding claim 24, Gelardi et al. teaches one of the first and second carriers includes a closure mechanism for securing the first, second, and third carriers together when they are folded together in their closed positions; wherein the closure mechanism comprises a foldable strip forming a flap (108) mounted to the second side edge of the first carrier, and the foldable strip having a height generally equal to the thicknesses of the panels when in their closed positions (as noted by the receiving space for the flap) and the flap including a releasable snap fastener for securing the carriers in a folded configuration (Paragraph 0058).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772